Citation Nr: 0835165	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  97-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic 
hypertension claimed as secondary to nicotine dependence and 
cigarette smoking.  

2.  Entitlement to an effective date prior to February 15, 
1997, for the award of a combined 50 percent rating for the 
veteran's service-connected disabilities.  

3.  Entitlement to an effective date prior to April 10, 2000, 
for the award of a combined 60 percent rating for the 
veteran's service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from September 1958 to 
September 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied 
service connection for a chronic heart disorder, chronic 
hypertension, and chronic emphysema claimed as the result of 
tobacco use.  In March 1999, the veteran was afforded a 
hearing before a Veterans Law Judge sitting at the RO.  In 
July 1999, the Board, in pertinent part, determined that the 
veteran's claims of entitlement to service connection for a 
chronic heart disorder, chronic hypertension, and chronic 
emphysema claimed as the result of tobacco use were not 
well-grounded and denied the claims.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In March 2001, the Court vacated that portion of the Board's 
July 1999 decision which determined that the veteran's claims 
of entitlement to service connection for a chronic heart 
disorder, chronic hypertension, and chronic emphysema claimed 
as secondary to nicotine dependence and cigarette smoking 
were not well-grounded and denied the claims and remanded the 
veteran's appeal to the Board for additional action.  In 
September 2001, the Board remanded the issues of service 
connection for a chronic heart disorder, chronic 
hypertension, and chronic emphysema claimed as secondary to 
nicotine dependence and cigarette smoking to the RO for 
additional action.  

In October 2001, the RO, in pertinent part, denied service 
connection for a chronic cervical spine disorder and a right 
hip disorder.  In November 2002, the RO denied an effective 
date prior to February 15, 1997, for the award of a combined 
50 percent rating for the veteran's service-connected 
disabilities and an effective date prior to April 10, 2000, 
for the award of a combined 60 percent rating for his 
service-connected disabilities.  In June 2003, the Board, in 
pertinent part, remanded the issues of service connection for 
a chronic heart disorder claimed as secondary to nicotine 
dependence and cigarette smoking, chronic hypertension 
claimed as secondary to nicotine dependence and cigarette 
smoking, chronic emphysema claimed as secondary to nicotine 
dependence and cigarette smoking, a chronic cervical spine 
disorder, and a chronic right hip disorder to the RO for 
additional action.  

In May 2005, the Board remanded the veteran's appeal to the 
RO for additional action.  In September 2005, the Board 
granted service connection for chronic heart disease 
secondary to nicotine dependence; denied service connection 
for chronic emphysema; remanded the issue of service 
connection for chronic hypertension to the RO for additional 
action; and deferred the issues of an effective date prior to 
February 15, 1997, for the award of a combined 50 percent 
rating for the veteran's service-connected disabilities and 
an effective date prior to April 10, 2000, for the award of a 
combined 60 percent rating for his service-connected 
disabilities.  

In November 2005, the RO, in pertinent part, established 
service connection for ischemic heart disease with myocardial 
infarction residuals due to tobacco use; assigned a temporary 
100 percent evaluation for the period from August 1, 2002, to 
December 31, 2002; and a 10 percent evaluation for the period 
on and after January 1, 2003, for that disability.  In 
October 2007, the veteran was informed that the Veterans Law 
Judge who had conducted his July 1999 hearing was no longer 
employed by the Board and he therefore had the right to an 
additional hearing before a different Veterans Law Judge.  In 
October 2007, the veteran indicated that he did not want an 
additional hearing.  

In March 2008, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In July 2008, 
the requested VHA opinion was incorporated into the record.  
In July 2008, the veteran was provided with a copy of the VHA 
opinion.  In August 2008, the veteran submitted additional 
evidence and argument.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

The veteran has advances contentions which can be reasonably 
be construed as a claim for VA educational benefits on behalf 
of his adult son.  It appears that the RO has not had an 
opportunity to take the appropriate action upon the claim.  
Therefore, the issue is referred to the RO for action as may 
be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997). 


REMAND

In his August 2008 Medical Opinion Response Form, the veteran 
checked the box indicating that he desired that the Board 
"remand my case to the AOJ for review of this new evidence 
submitted by me."  

Accordingly, this case is REMANDED for the following action:

Readjudicate the veteran's entitlement to 
service connection for chronic 
hypertension claimed as secondary to 
nicotine dependence and cigarette 
smoking; an effective date prior to 
February 15, 1997, for the award of a 
combined 50 percent rating for his 
service-connected disabilities; and an 
effective date prior to April 10, 2000, 
for the award of a combined 60 percent 
rating for his service-connected 
disabilities.  If the benefits sought on 
appeal remain denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC. The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

